Exhibit 32.1 CERTIFICATION OF DISCLOSURE PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, James Wei, Chief ExecutiveOfficer of China YouTV Corp., certifypursuantto 18 U.S.C.Section1350 as enacted by Section906 of the Sarbanes-Oxley Act of 2002, that: (1) the Quarterly Report on Form 10-QSB for the quarterly period ended September 30, 2007 (the "Periodic Report") which this statement accompanies fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of China YouTV Corp. China YouTV Corp. Date: Nov 14, 2007 By: /s/James Wei Name:James Wei, Title:Chief Executive Officer A signedoriginal of this writtenstatementrequired by Section 906, or other document authenticating,acknowledging or otherwise adopting the signature that appears in typed form within theelectronicversion of this writtenstatement required by Section 906, has been provided to China YouTV Corp. and will beretainedbyChina YouTV Corp.andfurnishedto the Securities and Exchange Commission or its staff upon request.
